
	
		I
		111th CONGRESS
		1st Session
		H. R. 4339
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To encourage students from the Commonwealth of the
		  Northern Mariana Islands to become civically engaged through local and Federal
		  government fellowships.
	
	
		1.Short titleThis Act may be referred to as the
			 Dr. Rita Hocog Inos Fellowship
			 Act.
		2.Fellowship
			 program for students from the Commonwealth of the Northern Mariana
			 Islands
			(a)Establishment of
			 fellowship programThe Secretary of the Interior shall establish
			 a program, to be known as the Dr. Rita Hocog Inos Fellowship
			 Program, to award local and Federal government fellowships to qualified
			 students from the Commonwealth of the Northern Mariana Islands.
			(b)FellowshipsUnder the Dr. Rita Hocog Inos Fellowship
			 Program:
				(1)TypesThe
			 Secretary may award to a qualified student one or both of the following
			 fellowships:
					(A)Local government
			 fellowshipA local government
			 fellowship, under which the Secretary shall assign the qualified student to an
			 internship in an agency or entity of the Commonwealth of the Northern Mariana
			 Islands.
					(B)Federal
			 fellowshipA Federal fellowship, under which the Secretary shall
			 assign the qualified student to an internship in—
						(i)an
			 Executive agency (as defined in section 105 of title 5, United States Code);
			 or
						(ii)the
			 office of a Representative or Senator in, or a Delegate or Resident
			 Commissioner to, the Congress.
						(2)Fellowship
			 termThe term of a fellowship shall be an academic semester or a
			 summer, as designated by the Secretary.
				(3)Amount of
			 fellowship
					(A)In
			 generalA fellow may receive either a stipend or academic credit
			 toward graduation for participating in an internship.
					(B)StipendThe stipend for participating in an
			 internship shall be:
						(i)$6,000 for
			 participating under an academic semester fellowship.
						(ii)$4,000 for
			 participating under a summer fellowship.
						(C)Fiscal years
			 after 2010In the case of any fiscal year beginning after
			 September 30, 2010, each dollar amount in subparagraph (B) shall be such dollar
			 amount in effect for the preceding fiscal year, increased by the sum of—
						(i)the percentage of the dollar amount in
			 effect for such preceding fiscal year that is equal to the percentage (if any)
			 by which—
							(I)the Consumer Price
			 Index for the most recent calendar year ending prior to the beginning of the
			 fiscal year, exceeds
							(II)the Consumer
			 Price Index for the next previous calendar year; plus
							(ii)one
			 percent of the dollar amount in effect for such previous year.
						(4)Travel
			 stipendThe Secretary may provide to a fellow a travel stipend of
			 not more than $1,500 for each fellowship term, based on the distance of the
			 fellow from the internship site.
				(c)Qualified
			 studentFor purposes of this section, the term qualified
			 student means a student who is—
				(1)a
			 citizen of the United States;
				(2)domiciled in the Commonwealth of the
			 Northern Mariana Islands; and
				(3)enrolled in a
			 degree or certificate program at an institution of higher education (as defined
			 in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).
				(d)Application and
			 selectionUnder the Dr. Rita
			 Hocog Inos Fellowship Program:
				(1)In
			 generalThe Secretary shall develop and administer an application
			 and selection process for awarding a fellowship.
				(2)Priority for
			 selection of students
					(A)Local government
			 fellowshipIn awarding a local government fellowship, the
			 Secretary shall give priority to a qualified student who has completed a
			 Federal fellowship.
					(B)Federal
			 fellowshipIn awarding a Federal fellowship, the Secretary shall
			 give priority to a qualified student who has completed a local government
			 fellowship.
					(3)Selection of
			 agenciesThe Secretary shall not assign a fellow to an internship
			 in an agency or office that does not agree to provide for the fellow to engage
			 in mandatory activities, including—
					(A)activities
			 encouraging professional development;
					(B)job skill
			 training;
					(C)networking
			 activities; and
					(D)community service
			 activities.
					(4)Limitation on
			 number of fellowships awarded to each studentA qualified student
			 shall be awarded no more than—
					(A)one local
			 government fellowship; and
					(B)one Federal
			 fellowship.
					(e)ReportingThe Secretary shall submit to Congress, not
			 later than 3 years after the date of enactment of this Act, a report on the Dr.
			 Rita Hocog Inos Fellowship Program. The report shall include information
			 on—
				(1)the use of funds
			 appropriated for the purpose of carrying out the Dr. Rita Hocog Inos Fellowship
			 Program; and
				(2)barriers to
			 participation in the Dr. Rita Hocog Inos Fellowship Program.
				(f)DefinitionsFor purposes of this section:
				(1)Consumer Price
			 IndexThe term Consumer
			 Price Index means the Consumer Price Index for All Urban Consumers
			 published by the Department of Labor.
				(2)FellowThe
			 term fellow means a student who has been awarded a fellowship
			 under the Dr. Rita Hocog Inos Fellowship Program.
				(g)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated to the Secretary
			 of the Interior, for the purpose of carrying out the Dr. Rita Hocog Inos
			 Fellowship Program—
					(A)$1,000,000 for
			 fiscal year 2010; and
					(B)such sums as may
			 be necessary for fiscal years beginning after fiscal year 2010.
					(2)AllocationThe
			 Secretary shall reserve for each fiscal year, to fund activities under
			 subsection (c)(3), an amount that is not more than 10 percent and not less than
			 5 percent of any amount appropriated for the purpose of carrying out the Dr.
			 Rita Hocog Inos Fellowship Program, but in any case not less than
			 $50,000.
				
